DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2021.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 6 and 7 are considered invoking a means plus function for “rotating means associated with the motor” which is not modified by sufficient structure in each claim. The rotation drive in paragraph 37 of the specification is considered sufficient structure.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112 (b) for being indefinite since it is not clear if “a generally cylindrical mixing cup” is referring to the above “mixing cup” in each of claims 6 and 7. Clarification/correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Flackett (U.S. Patent 6,099,160) in view of Jouvin (U.S. Patent 5,352,037).
Regarding claim 7, Flackett teaches an apparatus for mixing and dispensing a flowable material or mixture of materials (figures 1 and 2), the apparatus comprising: a rotation mixer (figure 1 item 10) comprising: a housing (12); a basket for holding in relative position a mixing cup containing material for mixing under asymmetric rotation (18), rotating means associated with rotating the basket at high speed so as to mix the material in the mixing cup (14), a mixing cup comprising a generally cylindrical mixing cup (item 20) having a first end including an aperture defined there through (item 30 which has a top wall considered at an end and an opening extending through item 30), a plunger comprising a surface complimentary to the first end of the mixing cup, the plunger further comprising a sidewall having an exterior surf ace including at least one sealing member adapted to engage the cup (item 68 plunger has a side surface that engages the top portion of item 30 and a sealing member 48 that engages item 30).
Regarding claim 7, Flackett is silent to a motor. 
Regarding claim 7, Jouvin teaches a motor (column 4 lines 1-2).
It would have been obvious to one of ordinary skill in the art to modify the base of Flackett with the drive assembly of Jouvin in order to better control the mixing operation of the basket.

Allowable Subject Matter
Claims 1-5 are allowed. 
Claim 6 would be allowable if the claim overcomes the 35 U.S.C. 112 (b) rejection above. 
Regarding claim 1, the prior art does not teach or fairly suggest a cup with the combination of the reinforcing strut, an air vent hole defined in the port of the plunger, the upper and lower sealing member portions, hollow nozzle adapted to engage the plunger port, and the plug adapted to removably engage either the mixing cup protrusion or the plunger port.
Regarding claims 2 and 6, the prior art does not teach or fairly suggest the combination of the plug adapted to removably engage both the cup protrusion and the plunger port.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774